Order filed July 26, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00010-CV
                                   ____________

                         EDWARD LEE ABRAM, Appellant

                                           V.

                 JOHN JAMES IN HIS INDIVIDUAL CAPACITY
                  AND BIG JOHN TRUCKING, LLC, Appellees


                       On Appeal from the 234th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-20867


                                      ORDER

      Appellant, who is pro se in this appeal, filed a brief on May 24, 2012. On June 22,
2012, appellees filed a brief in response, complaining that appellant’s brief fails to
comply with the Texas Rules of Appellate Procedure. We agree. Appellant has not
properly presented this cause in his brief by substantially complying with Rule 38 of the
Texas Rules of Appellate Procedure. In particular, appellant failed to state concisely the
issues for review, state the pertinent facts supported by record references, and provide a
clear and concise argument for each contention made with appropriate citations to the
record and to authority. Tex. R. App. P. 38.1(f), (g), (i).

       Litigants who appear pro se must comply with the applicable procedural rules and
are held to the same standards that apply to licensed attorneys. See Mansfield State Bank
v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Steffan v. Steffan, 29 S.W.3d 627, 631 (Tex.
App.CHouston [14th Dist.] 2000, pet. denied). “A court of appeals must not affirm or
reverse a judgment or dismiss an appeal for formal defects or irregularities in appellate
procedure without allowing a reasonable time to correct or amend the defects or
irregularities.” Tex. R. App. P. 44.3. A reasonable time is given to an appellant when he
is provided with an opportunity to amend a defective brief. See Fredonia State Bank v.
General Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994).

       Accordingly, we STRIKE appellant’s brief. Pursuant to Rule 38.9(b), the court
orders appellant to file a corrected brief complying with the Texas Rules of Appellate
Procedure on or before August 24, 2012. See Tex. R. App. P. 38.9(b). If appellant fails
to file a brief in compliance with the rules as ordered herein, the appeal will be dismissed.
See Tex. R. App. P. 42.3(b); see Bolling v. Farmers Branch I.S.D., 315 S.W.3d 893, 895
(Tex. App.—Dallas 2010, no pet.).



                                       PER CURIAM




                                              2